Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 1 of 28 PageID: 2521



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 RASOOL MCCRIMMON,                                       Civil Action No. 18-8166 (SDW)

                Petitioner,

        v.                                                          OPINION

 STEVEN JOHNSON, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the amended petition for a writ of habeas corpus of Rasool

McCrimmon (“Petitioner”) brought pursuant to 28 U.S.C. § 2254 challenging his state court

convictions. (Document 5 attached to ECF No. 14). Following an order to answer, Respondents

filed responses to the amended petition (ECF Nos. 6, 13, 16). Following a series of extensions,

Petitioner filed a reply. (ECF No. 21). Also before the Court is Petitioner’s motion requesting

that he be permitted to withdraw and replace his previously filed reply some four months after it

was filed (ECF No. 22), to which Respondents filed a response. (ECF No. 23). For the following

reasons, the Court will deny Petitioner’s amended habeas petition, deny Petitioner a certificate of

appealability, and deny Petitioner’s motion as moot.



I. BACKGROUND

       In affirming Petitioner’s conviction, the Superior Court of New Jersey – Appellate Division

summarized the evidence and arguments presented at trial as follows:

               On July 17, 2004, Darius Davis was shot four times in the back on
               a street in Newark. A jury found [Petitioner] guilty of first degree
               knowing and purposeful murder, [in violation of N.J. Stat. Ann. §]
               2C:11-3a(1) and (2) (Count One); third degree unlawful possession

                                                1
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 2 of 28 PageID: 2522



           of a weapon (a handgun), [in violation of N.J. Stat. Ann. §] 2C:39-
           5b (Count Two); and second degree possession of a weapon for an
           unlawful purpose (Count Three), [in violation of N.J. Stat. Ann. §]
           2C:39-4a. After merging Count Three with Count One, the judge
           imposed a fifty-year term of imprisonment subject to a No Early
           Release Act[] 85% parole ineligibility term. On Count Two, the
           judge imposed a five-year . . . concurrent term of imprisonment. The
           judge also imposed the appropriate fees, penalties[,] and
           assessments.

                   The facts are relatively straightforward. On the morning of
           July 17, 2004, Darius Davis, known as Kojak, had his hair cut by
           Bowman “Bomber” Caldwell at Bombers Unisex Salon on South 8th
           Street in Newark. Willard Lester was in the shop at the same time,
           as were several other people, including Idrissa Wilson and two
           young girls [who were] about eight or nine years old. After Bomber
           Caldwell cut Kojak’s hair, Kojak went into the bathroom. A man
           described as a light-skinned black man, identified by Caldwell and
           Lester as [Petitioner], entered the shop looking for Kojak. Informed
           that he was in the bathroom, [Petitioner] went to find Kojak.
           Caldwell and Idrissa Wilson heard [Petitioner] tell Kojak they had
           something to talk about and the two men left the shop, although
           Wilson was unable to identify [Petitioner] as the man that left the
           shop with Kojak.

                   Within minutes, Lester, who was sitting near the door and
           front window, exclaimed that Kojak had been or was in the course
           of being shot. Lester described Kojak walking up the street trying
           to return to Bomber’s shop. As he reached the top step, Kojak
           collapsed.

                   Bomber Caldwell did not witness the shooting or Kojak’s
           progress up the street. When he heard Lester exclaim that Kojak
           had been shot, he hurried to put the young girls in a back room away
           from harm. Then, he tried to call for an ambulance. He encountered
           the victim as he reached the top step and porch of his shop.

                   Kojak was pronounced dead at the hospital. The medical
           examiner, Dr. Wayne Wilson, testified that the victim died of four
           perforating gunshot wounds: one in and out of his right shoulder;
           two in and out of his right chest; and one in the lower left side of his
           back. All entered through the back and exited through the front of
           his body. The gunshots to the right chest broke the right first, third[,]
           and fifth ribs, and passed through the right lung. These wounds
           caused the right lung to collapse and a large amount of blood to
           accumulate in the right chest cavity. The gunshot to the left lower

                                              2
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 3 of 28 PageID: 2523



           back perforated the left kidney and renal artery, and the muscle
           below the seventh rib. It, too, caused a large amount of bleeding
           into the abdominal cavity. The medical examiner opined that the
           victim may have been slightly bent over when the bullet in the left
           lower back entered his body. He was not shot at close range. The
           muzzle of the gun was no less than eighteen inches to two feet from
           the victim when the shots were fired. The medical examiner could
           not determine the farthest distance between the muzzle of the gun
           and the victim when the shots were fired.

                   Detectives at the crime scene were able to determine that six
           shots were fired. Two shots were fired into the victim’s truck from
           the passenger side of [Petitioner]’s vehicle. None of those shots
           struck the victim. The other four shots struck the victim in the back
           as he left the area of his truck and tried to flee in the direction of
           Bomber Caldwell’s shop. Ballistic examination of the bullets
           confirmed that all of the shots were fired from a single gun.

                   The crime scene observations of the detectives confirmed
           Lester’s July 14 and August 6 statements and his grand jury
           testimony, except that Lester stated at one time that [Petitioner] fired
           at Kojak from the driver’s side of the truck. In his statements and in
           his grand jury testimony, Lester also stated that Kojak and
           [Petitioner] left the shop together and that he saw [Petitioner] fire at
           least six shots. He also testified that he observed [Petitioner] walk
           calmly across the street, enter a black sports car, and slowly drive
           away from the scene. He also provided detectives with a partial
           license plate number. Neither the car nor the gun were ever located.

                   At trial, Lester was less forthcoming. He testified that Kojak
           was in Bomber’s shop and that he saw [Petitioner] enter the shop.
           He testified that he did not hear [Petitioner] state that Kojak and he
           needed to talk. He related that both left the shop but not together.
           Lester testified that he did not see the two men meet until they were
           further down the street and close to the victim’s truck. He did
           identify [Petitioner], however, as the shooter. As a result of the
           inconsistencies in Lester’s testimony, after a . . . hearing, the trial
           judge permitted several portions of Lester’s July and August
           statements to be introduced in evidence.

           ....

           . . . At the commencement of trial, the judge and defense counsel
           learned that Lester had been shot in March 2005. His assailant was
           never identified, much less arrested and prosecuted. At the
           commencement of the trial, the prosecutor provided defense counsel

                                              3
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 4 of 28 PageID: 2524



           with information about the investigation of the March 2005 shooting
           of Lester. The jury never learned that Lester had been shot in March
           2005.

                   In addition, Lester informed the prosecutor before the trial
           that someone approached him and offered him money not to testify.
           Lester could not identify the person. This[,] too[,] was disclosed to
           defense counsel. The jury never learned about this incident.

                   Lester never testified that he feared [Petitioner] or was afraid
           of him. He was a reluctant witness. He clearly backtracked from
           some of the statements he made on the day of and soon after the July
           17, 2004[,] shooting. At one point, the prosecutor asked Lester
           directly whether he was afraid. Defense counsel lodged an
           immediate objection, and an extended hearing out of the presence of
           the jury occurred. At the conclusion of the hearing, the prosecutor
           stated he would withdraw the question and neither party approached
           the issue of whether Lester was concerned that his testimony placed
           him in fear for his personal safety.

                    The prosecutor devoted a considerable portion of his
           summation to the testimony of Willard Lester. His summation
           followed defense counsel’s summation which also focused on the
           testimony of Willard Lester. In fact, defense counsel argued that
           “this is a case without a gun, without any DNA, without any
           fingerprints, without anything other than the testimony of one
           individual, and that individual is Willard Lester.” Defense counsel
           proceeded to argue that “Willard Lester . . . is not telling you the
           truth. . . .” Defense counsel then proceeded to identify the many
           differences between Lester’s initial statements on July 17 and
           August 4, 2004, his grand jury testimony in which he first mentioned
           that the victim was in his truck when the shooting started, and his
           trial testimony. He argued that the forensic evidence contradicted
           Lester’s grand jury testimony that [Petitioner] fired two shots
           through the driver’s side of the victim’s truck. He challenged the
           jury to ask themselves, “How much contradiction can there be?” and
           “How much lack of credibility can one person have?”

                   During his summation, the prosecutor used terms suggesting
           emotional stress, including, “pressure,” “courage,” “tension,”
           “concern about himself,” “torture,” “suffer,” “safe,” and “protect
           himself nineteen times during his comments on Lester’s testimony.
           [Petitioner argued on appeal that] these comments were improper
           and contrary to the evidence, and [that] the trial judge issued
           inadequate instructions to the jury at the time he addressed an



                                              4
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 5 of 28 PageID: 2525



           objection or in his final instructions to cure the harm caused by the
           prosecutor. . .

                   First, [Petitioner] contests the prosecutor’s use of the term
           “pressure” in describing Lester’s testimony. The word was used in
           discussing Lester’s grand jury testimony. The prosecutor stated:
           “The defendant is not at grand jury. So when he testifies there it’s
           just 23 people such as yourselves, the Prosecutor and the clerk, and
           there’s no pressure of him having to sit in front of the man that he
           says committed a murder and testify.” [(emphasis in original
           opinion)]. Defense counsel immediately objected stating there was
           no evidence that [Lester] was under pressure to testify. The trial
           judge overruled the objection because he did not think it
           objectionable to highlight the difference between testifying at a
           proceeding where the defendant is not present and a trial when a
           witness must confront the accused. He cautioned the prosecutor,
           however, not to use the word “pressure” in the future.

                  The prosecutor used the term “pressure” again, but not in
           reference to Lester’s testimony. He simply noted that a trial
           produces pressure on all involved in the trial that causes some people
           to make mistakes. Defense counsel did not object to this remark.

                   The prosecutor then proceeded to review the forensic
           evidence and the testimony of Lester and Caldwell to establish that
           much of the evidence was uncontested. After noting that Lester
           identified [Petitioner] from a photo array and Caldwell identified
           [Petitioner] from a single photo, the prosecutor noted that police
           then had a suspect and [Petitioner] surrendered to the police. At this
           point, the prosecutor stated:

                          Why would anyone go to a barbershop in the
                  neighborhood he grew up in, shoot someone in broad
                  daylight from a view he had to have known that he
                  could be seen from that doorway, and shoot the man
                  in broad daylight, and then drive away nonchalantly
                  like nothing happened? Because he does not expect
                  anyone to have the courage to come forward and
                  testify against him as to what they saw. (emphasis
                  added [by the Appellate Division]).

                   Defense counsel immediately objected. The trial judge
           rejected defendant’s argument that the word “courage” suggested
           someone had been intimidated but barred the prosecutor from
           stating or suggesting that [Petitioner] had threatened anyone.



                                             5
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 6 of 28 PageID: 2526



                  The prosecutor continued with his summation. He stated:

                          So what we have is a broad daylight murder.
                  Broad daylight. No masks, no gloves, no stealth;
                  didn’t sneak up on him. Broad daylight.

                          If you commit a murder in broad daylight in
                  front of people you know, I think it’s fair to infer that
                  what you count on is that no one’s going to want to
                  testify against you. (emphasis added [by the
                  Appellate Division]).

           Defense counsel made the same objection; the judge overruled the
           objection.

                   Soon thereafter, the prosecutor commented on the testimony
           of Idrissa Wilson. She had testified only that a man came into
           Bomber’s shop looking for the victim and they left together. She
           did not identify [Petitioner] as the man looking for the victim. She
           also heard Lester speak excitedly. The prosecutor commented that
           you could see and hear the tension she felt about being a witness.
           He said, “I think you could see it on her face and hear it in her voice,
           the tension she felt being here.” He continued: “This is not an easy
           thing to come forward and give any information about a murder that
           occurred in broad daylight.” Defense counsel did no object to these
           remarks.

                  Thereafter, the prosecutor noted that Lester “doesn’t even
           want to admit he knows what the color of the truck was anymore”
           and proceeded to discuss recanting witnesses. He said:

                  And that goes to the credibility, the weight, what
                  weight do you give his testimony? The statement
                  that he gave when he was excited on July 17th about
                  what happened, or what he says later on after a year
                  and a half of having this weigh on his mind? He
                  doesn’t even want to admit he knows what the color
                  of the truck was anymore.

                         Ladies and gentlemen, witnesses recant.
                  That’s what they do. They recant. It’s a word you’re
                  going to hear in the judge’s instructions. Recant
                  means you take back what you said before under
                  oath. They do that for many reasons.




                                              6
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 7 of 28 PageID: 2527



                        Use your common sense. Use your common
                  knowledge of how people act, and you can figure out
                  why someone like Willard Lester would do that.
                  (emphasis added [by the Appellate Division]).

           Defense counsel did not object to this comment at trial. Instead, the
           prosecutor continued to describe the events of July 17, 2004, and
           noted how the victim had placed his hand on Lester’s shoulder
           before he collapsed and died. The prosecutor stated:

                  That was a powerful moment for Mr. Lester because
                  he knows that was the last contact that Darius Davis
                  had with us, the living. It was the last contact, the
                  man touched his shoulder. A year and a half later,
                  this is a ghostly touch. It’s faded. Not as powerful
                  as it was then, but it’s still there. That touch didn’t
                  just touch his shoulder. That’s the touch that went
                  straight through Mr. Lester’s soul; why he had to tell
                  the truth that day of what he saw. He could not let
                  their friend just die alone. That touch gave him the
                  courage to tell the truth about what happened.
                  (emphasis added [by the Appellate Division]).

           The prosecutor continued: “But time’s gone by. Now the man is
           sitting right across from him, and he doesn’t remember that touch so
           much. It’s not as fresh in his mind. It’s not like it was that day.”
           (emphasis added [by the Appellate Division]). Although [Petitioner
           contended on appeal] that this remark implied Lester had something
           to fear from [him]; defense counsel did not object to the comment at
           the time.

                  However, defense counsel did object shortly thereafter when
           the prosecutor made the following comment in the context of
           Caldwell’s and Lester’s identifications of [Petitioner]:

                  Ladies and gentlemen, I would just submit that this
                  was a broad daylight murder, 120 feet from
                  [Caldwell’s] barbershop, and [Caldwell] works
                  there. That’s his shop every day. He’s not going
                  anywhere. He said what he could say. [Petitioner]’s
                  the man that came in and asked for [the victim].
                  Bowman Caldwell is telling you, in the way he can,
                  that he is the man that came in and asked for [the
                  victim]. There’s no doubt he knew him. He is the
                  man. That’s the man. He was there. Willard Lester
                  watched it happen because he was in that seat that he

                                            7
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 8 of 28 PageID: 2528



                  sits in where he chills, hangs out in the barbershop.
                  He helps. He sweeps up sometimes. That’s his
                  hangout. He’s comfortable there. But something
                  excited him very terribly, and he threw caution to the
                  wind. He wasn’t concerned about himself when he
                  gave this statement. He was concerned about telling
                  the police what he saw. (emphasis added [by the
                  Appellate Division]).

                    Defense counsel immediately objected to this comment, but
           the trial judge overruled the objection. The prosecutor then added:
           “And that takes courage.” Defense counsel did not object to this
           added comment.

                   Thereafter, the prosecutor highlighted portions of Lester’s
           grand jury testimony. The prosecutor discussed the fact Lester told
           the grand jury certain details about the victim’s truck and provided
           an illustration of Lester’s recantation of his grand jury testimony.
           The prosecutor proceeded to review the sequence of events on the
           day of the murder, the defense expert’s opinions, the ballistics
           evidence, and Lester’s testimony. He likened the evidence as
           different pieces of a puzzle, that when put together, form a complete
           picture. The prosecutor then noted:

                  Because if the picture doesn’t make sense, then
                  something’s wrong with the picture.

                          Now where doesn’t this picture make sense?
                  The picture doesn’t make sense that Willard Lester
                  would come up on the stand and say I didn’t even
                  know [the victim] had a blue Jeep. I thought he had
                  a white Jeep. That doesn’t make sense. Something’s
                  going on. (emphasis added [by the Appellate
                  Division]).

           Despite [Petitioner] now insisting this comment furthered the
           prosecutor’s “fear” theme during summation, defense counsel did
           not object at the time.

                  The prosecutor continued:

                  There’s some other mechanism. And it’s not that
                  Willard Lester is a liar. Yeah, that’s a lie. Because
                  if he knew it was blue, it was a lie. But this is a trial,
                  and a trial gets to the truth. And you have tools to
                  get you the truth, and the Judge gives those tools to

                                              8
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 9 of 28 PageID: 2529



                  you in the form of the law because the law tells you
                  how to take that testimony that doesn’t even
                  recognize that [the victim] has the blue Jeep,
                  compare it to all the things he said before, and how
                  to weigh that evidence. That’s what I mean when I
                  say witnesses recant. They do. But the law knows
                  that, and the law will give you the tools to examine
                  that, and weigh it, and figure out what happened.

                          Willard Lester, ladies and gentlemen, is not a
                  bad man. He is not a bad man. He is not a liar. He’s
                  just an ordinary guy that likes to hang out at
                  Bomber’s and not bother no one, and he was thrust
                  into these circumstances. And he couldn’t help
                  himself because at that moment he wasn’t thinking
                  about himself, he was thinking about [the victim].
                  Now he’s thinking about Willard Lester, and you see
                  it on his face. (emphasis added [by the Appellate
                  Division]).

           Defense counsel objected again. The trial judge noted the objection
           and permitted the prosecutor to continue:

                  When Willard Lester testified . . . you had the ability,
                  you had the front row seats, you saw his face. You
                  saw the torture that was written on that face. That
                  man was suffering, and his suffering was no more
                  evident than at the point when he started making up
                  a story about, well, I didn’t see it; someone told me.
                  It was torture because the man is here now. It’s the
                  trial, and he has to point his finger at the man sitting
                  right there in the black shirt and say that’s the guy I
                  saw kill [the victim] in broad daylight in front of
                  Bomber’s Barbershop, the place where I like to hang
                  out every day. He suffered through that testimony.
                  It was torture. (emphasis added [by the Appellate
                  Division]).

           Defendant characterizes this segment of the summation as the
           prosecutor “reemphasizing the ‘fear’ argument in more dramatic
           terms,”, yet defense counsel did not object to the latter portion of
           this statement at trial.

                   The prosecutor then discussed defense counsel’s “tough”
           cross-examination of Lester and how Lester never wavered from his
           position that [Petitioner] shot the victim. The prosecutor added:

                                             9
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 10 of 28 PageID: 2530



                  Another interesting thing, no matter how badly, how
                  badly [defense counsel] is able to get Mr. Willard
                  Lester to recant, to retreat, to say I didn’t see that,
                  someone told me that’ no matter how badly, when
                  you put his statements in front of him, and even the
                  grand jury, he always came back and said, well, that
                  was true. He’s torn. He obviously, does not want to
                  be the one sitting in front of [Petitioner] and saying
                  you’re the guy that did it . . . . (emphasis added [by
                  the Appellate Division])

           Again, defense counsel objected, and [the trial judge] noted the
           objection, but allowed the prosecutor to proceed.

                   Later, the prosecutor commented on Lester’s in-court
           identification of [Petitioner]. He stated:

                  No matter what, that was one thing [Lester] could not
                  say, he could not bring himself to deny that the man
                  he saw shooting [the victim] was right there. That,
                  he couldn’t back away from. He struggled, and he
                  probably wanted to, but that he couldn’t do.
                  (emphasis added [by the Appellate Division]).

           On appeal, [Petitioner argued that] this remark demonstrates the
           prosecutor’s argument “that when Lester identified the [Petitioner]
           as the shooter he was nevertheless wracked by fear.” Defense
           counsel did not object to this comment at trial. Further, the
           prosecutor immediately followed this remark by stating, “This is
           when I say, you know, being on trial is hard. It is hard.”

                However, defense counsel did object to the following
           comment, which the prosecutor made soon thereafter:

                  See now we get into the areas where Willard Lester
                  can recant, where he can retreat and do it safely
                  because he’s not betraying his core belief as to who
                  killed Darius Davis. And he, [defense counsel],
                  characterized it as he was toying with him, and in a
                  way he was because now he’s splitting hairs. I didn’t
                  see them walk out together. One was already out and
                  one was behind. But does that mean they’re not
                  walking out together? Maybe in his mind he’s
                  telegraphing, and I think he’s telegraphing to
                  [Petitioner]. That’s my belief, that he wants him to
                  know I’m not the one, I’m not ratting you out here.

                                            10
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 11 of 28 PageID: 2531




                  ....

                  I’m trying to – that’s what I think is going on in his
                  mind. (emphasis added [by the Appellate Division]).

           The trial judge sustained the objection and addressed the prosecutor:

                  I think you’ve crossed the line at this point. You’re
                  now attributing to the mental process of a particular
                  witness, Mr. Lester, as opposed to saying to the jury,
                  as I permitted, is it logical. You can draw the
                  inference that someone may be nervous, or
                  somebody might be fearful. Now you’re saying, as I
                  understand the comments, that Mr. Lester was
                  telegraphing to him. Mr. Lester was saying I’m not
                  ratting you out. So I’ll sustain the objection.

           The judge also issued the following curative instruction:

                  Ladies and gentlemen, the argument or comments
                  being advanced by the Prosecutor as to what the state
                  of mind of Mr. Lester was when he was testifying, or
                  what he has referred to, was trying to communicate,
                  that is improper comment. It’s not based in the
                  evidence, and that part of the summation about what
                  Mr. Lester may have been trying to communicate to
                  [Petitioner] is not something you should consider in
                  your deliberations. All right? That part of the
                  summation that just preceded my remarks and just
                  preceded the sidebar was inappropriate.

                  The prosecutor continued his summation by making several
           remarks that Lester “retreated” in his testimony while on the witness
           stand. The prosecutor surmised

                  We know he’s retreating. We know he’s recanting.
                  But he’s saying I must have felt I was telling the truth
                  when I said it. He’s in a different position now. He’s
                  not at the police station surrounded by police officers
                  where he’s safe. He’s not in grand jury. (emphasis
                  added [by the Appellate Division]).

           Immediately, defense counsel objected to this remark. The trial
           judge responded with the following instruction: “Any reference to
           whether a person would be safe while they’re in the police station as

                                            11
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 12 of 28 PageID: 2532



           opposed to safe in the courtroom is inappropriate comment. I’m
           asking you, ladies and gentlemen, to please disregard that
           comment.” Nevertheless, the prosecutor continued:

                  [Lester] was at the police station when he gave these
                  statements, ladies and gentlemen. You can decide
                  for yourselves the trustworthiness of those
                  statements and what was going on his mind when he
                  gave those statements as opposed to when he has to
                  testify on a witness stand at trial. (emphasis added
                  [by the Appellate Division]).

           Defense counsel did not object at trial to the scope or adequacy of
           the judge’s instruction or to the prosecutor’s comments after the
           curative instruction.

                  The prosecutor continued to emphasize Lester’s “retreat”
           during his trial testimony:

                  I think you can infer from the testimony, and later on
                  I’ll show you where you can infer from Willard
                  Lester’s own testimony at this point he’s really trying
                  to cover up. He’s trying to retreat. He’s trying to
                  back away from what he said he saw. It was the
                  whole scene, if you recall when [defense counsel]
                  said who told you, and he must have said 50 times,
                  who told me, who told me. He couldn’t – he didn’t
                  just come out and say it. It had to be pulled out of
                  him. And in the end, if you recall the testimony, he
                  couldn’t even say . . . his name. He said B. told me.
                  He couldn’t even say Bomber’s name. He said B.
                  He must have said B four times. And [defense
                  counsel] had to ask him who are you talking about,
                  and he finally said Bomber. The man was torn up.
                  The man was torn up, and he tried to cover. He tried
                  to duck. He tried to recant. He tried to protect
                  himself. But in the end he never backed off. He
                  never backed off of who he said did it. (emphasis
                  added [by the Appellate Division]).

           Defense counsel objected to this final remark, but the judge
           permitted the prosecutor to proceed.

                    The prosecutor concluded his summation, and the trial judge
           conducted a charge conference with counsel. Defense counsel
           initially advocated for an abbreviated charge on a recanting witness,

                                            12
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 13 of 28 PageID: 2533



           so as to avoid any suggestion fear played a role in the consistency
           of Lester’s statements, but then clarified that a prior contradictory
           charge only would be sufficient. The prosecutor characterized
           Lester’s testimony as “clearly a recantation,” and the judge agreed.
           The judge then determined an abbreviated charge on witness
           recantation would be appropriate.

                   Thereafter, the trial judge proposed the following charge:

                   Counsel have, during summations, suggested reasons
                   for witnesses testifying as they did at this trial.
                   Counsel’s inferred or suggested reasons are mere
                   argument and not evidence. It is within your –
                   meaning the jury obviously – sole province as judges
                   of the facts to assess the credibility or believability
                   of a witness’s trial testimony.

           Defense counsel found this proposed charge unacceptable. He
           argued that despite previous rulings that evidence of Lester’s fear
           would not be considered at trial, the prosecutor nevertheless argued
           during summation that Lester “was under pressure[,] that it took
           courage to testify[,] . . . that there were recantations[,] . . . that [he]
           was suffering, . . . was being tortured . . . or that he felt tortured in
           testifying[,] . . . [and] was trying to protect himself in response[].”
           Thus, defense counsel moved for a mistrial, or in the alternative,
           requested the judge consider [a more lengthy instruction directing
           the jury not to consider Lester’s “fear” or “intimidation” in any way
           in assessing his credibility]. The trial judge denied the motion for a
           mistrial, and explained that his proposed charge was fair and
           appropriate. “To go further and to get into the substance, if you will,
           of the issues [concerning Lester’s fear] may highlight them and
           actually have an adverse effect.” Therefore, when the judge charged
           the jury, he simply provided the previously-stated proposed
           abbreviated charge to address the concerns of counsel during the
           summation.

                   Among other things, the judge also charged the jury with
           respect to Lester’s prior statements to the police and the grand jury
           and in accordance with [the New Jersey model jury charge on the
           prior contradictory statements of witnesses]. In deciding whether
           Lester’s prior statements reflected the truth, the judge instructed the
           jury to “consider the extent of the inconsistency or omission and the
           importance or lack of importance of the inconsistency or omission
           on the overall testimony of the witness as bearing on his credibility.”
           Additionally, the judge noted: “You may consider such factors as to
           where and when the prior statement or omission occurred, and the

                                               13
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 14 of 28 PageID: 2534



                 reasons, if any, if given.” Once again in accordance with the model
                 charge, the judge added:

                         The extent to which such inconsistencies or
                         omissions reflect the truth is for you to determine.
                         Consider their materiality and relationship to his
                         entire testimony and all of the evidence in this case;
                         when, where, and the circumstances under which
                         they were said or omitted, and whether the reasons
                         he gave you therefor appear to be believable and
                         logical.     (emphasis added [by the Appellate
                         Division]).

                 Defense counsel indicated during the charge conference that a
                 charge on Lester’s prior contradictory statements would be
                 appropriate, and never suggested the judge stray from the model
                 charge.

(Document 8 attached to ECF No. 6 at 2-5, 7-24).



II. DISCUSSION

A. Legal Standard

          Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, --- U.S. ---, ---,132 S. Ct. 2148,

2151 (2012). Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty

Act, 28 U.S.C. § 2244 (“AEDPA”), district courts are required to give great deference to the

determinations of the state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 772-73

(2010).



                                                  14
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 15 of 28 PageID: 2535



       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). Federal law is clearly established for the purposes of the statute where

it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods v. Donald, --- U.S. ---, ---, 125 S. Ct. 1372, 1376 (2015). “When

reviewing state criminal convictions on collateral review, federal judges are required to afford state

courts due respect by overturning their decisions only when there could be no reasonable dispute

that they were wrong.”      Id.   Where a petitioner challenges an allegedly erroneous factual

determination of the state courts, “a determination of a factual issue made by a State court shall be

presumed to be correct [and t]he applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).



B. Analysis

1. Petitioner’s prosecutorial misconduct claims

       In his first series of claims, Petitioner contends that various statements made by the

prosecutor during his summation were improper and denied him his right to Due Process as a

result. Petitioner specifically takes issue with two portions of the state’s summation – the portion

dealing with the prosecutor’s summation of the facts of the murder and explanation for Willard

Lester’s contradictory statements which is reproduced in substantial part above, which Petitioner



                                                 15
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 16 of 28 PageID: 2536



contends was both generally improper and constituted improper vouching for Lester’s credibility,

and a second portion of the summation in which the prosecutor called into question the testimony

of the defense’s ballistics expert, which Petitioner asserts amounts to an improper disparaging of

his defense. On direct appeal, the Appellate Division rejected all of these arguments, finding that

               Read in its entirety, we conclude that the prosecutor did not interject
               in this record that Lester or any other witness had been or was
               threatened by [Petitioner]. As noted, the jury never learned that
               Lester had been shot multiple times in March 2005. The jury never
               learned that some unknown person sought to dissuade Lester from
               testifying. The jury did see and hear a witness who reluctantly
               implicated [Petitioner] in the murder of an acquaintance. The
               prosecutor was simply stating the obvious, that Lester retreated from
               his earlier statements and grand jury testimony, and that it is difficult
               for some people to accuse a person of any wrongdoing, much less
               of murder, to their face. The prosecutor also emphasized the
               obvious when he commented that some witnesses wilt under cross-
               examination.

                       We review a cold record, but Lester’s discomfort on the
               witness stand was palpable. It is in this context that the prosecutor
               used the words “tension,” “struggle,” and “torture.” None of the
               comments singly or in combination conveyed to the jury that Lester
               feared [Petitioner] would harm him. We, therefore, conclude that
               none of the cited remarks in the prosecutor’s summation, singly or
               in combination, deprived [Petitioner] of a fair trial.

                       We are also not persuaded that the prosecutor ridiculed or
               disparaged [Petitioner]’s ballistic expert, John Cayton. To be sure,
               a prosecutor cannot “’cast[] unjustified aspersions on the defense or
               defense counsel,’” State v. Jenewicz, 193 N.J. 440, 471 (2008)
               (quoting State v. Nelson, 173 N.J. 417, 461 (2002)); however none
               of the prosecutor’s criticisms of [Petitioner]’s expert rise to the level
               of requiring a new trial.

                      The prosecutor argued that Cayton was being “cute,” and the
               prosecutor suggested that Cayton didn’t interview the medical
               examiner because “[m]aybe he really didn’t want to know.” These
               remarks suggest that [Petitioner]’s expert was trying to construct a
               defense without reference to the facts. Such comments identify
               weaknesses in a position and are legitimate comments. []They do
               not suggest that the expert is a partisan or a person who will say



                                                  16
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 17 of 28 PageID: 2537



              anything for money as in Nelson[,] 173 N.J. at 462, where the
              defense expert was labeled a partisan with an agenda.

                      We also reject the argument that the prosecutor vouched for
              Lester’s credibility and offered personal remarks as to his theory of
              the murder. Viewing the summation in its entirety the prosecutor
              did nothing more than argue how the jury could find Lester’s
              testimony credible and marshaled and reconciled disparate elements
              of the evidence to support the State’s contention that [Petitioner]
              shot the victim four times in the back. This is the essence of
              advocacy. He did not vouch for the credibility of any witness or
              offer a personal opinion of [Petitioner]’s guilt.

(Document 8 attached to ECF No. 6 at 28-30).

       The duty of a prosecutor in a criminal trial is not to secure convictions, but to see that

justice is done, and prosecutors must therefore “refrain from [the use of] improper methods

calculated to produce a wrongful conviction.” Berger v. United States, 295 U.S. 78, 88 (1935);

see also United States v. Bailey, 840 F.3d 99, 124 (3d Cir. 2016). While a prosecutor “may strike

hard blows [during his summation], he is not at liberty to strike foul ones.” Berger, 295 U.S. at

88; Bailey, 840 F.3d at 124. A criminal conviction, however, “is not to be lightly overturned on

the basis of a prosecutor’s comments standing alone, for the statements or conduct must be viewed

in context; only by so doing can it be determined whether the prosecutor’s conduct affected the

fairness of the trial.” United States v. Harris, 471 F.3d 507, 512 (3d Cir. 2006) (quoting United

States v. Young, 470 U.S. 1, 11 (1985). Improper comments by a prosecutor during summation

will therefore only warrant habeas relief where those comments “so infected the trial with

unfairness as to make the resulting conviction a denial of due process.” Darden v. Wainwright,

477 U.S. 168, 181 (1986); see also Copenhefer v. Horn, 696 F.3d 377, 392 n. 5 (3d Cir. 2012).

       A prosecutor’s comments can cross the lines of propriety where the prosecutor improperly

vouches for the credibility of a witness. This occurs where a prosecutor assures the jury of the

witness’s credibility not based on the evidence produced at trial, but on the basis of either the

                                               17
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 18 of 28 PageID: 2538



prosecutor’s personal knowledge or some other extrinsic information available to the prosecutor

but not presented to the jury. See United States v. Walker, 155 F.3d 180, 184, 187 (3d Cir. 1998);

see also United States v. Lore, 430 F.3d 190, 211-12 (3d Cir. 2005). As the Third Circuit explained

in Walker,

               Our case law indicates that to find vouching two criteria must be
               met: (1) the prosecutor must assure the jury that the testimony of a
               Government witness is credible; and (2) this assurance is based on
               either the prosecutor’s personal knowledge or other information not
               contained in the record. Thus, it is not enough for a defendant . . .
               to assert that the prosecutor assured the jury that a witness’
               testimony was credible. The defendant must be able to identify as
               the basis for that comment an explicit or implicit reference to either
               the personal knowledge of the prosecuting attorney or information
               not contained in the record. It follows that where a prosecutor
               argues that a witness is being truthful based on the testimony given
               at trial, and does not assure the jury that the credibility of the witness
               based on his own personal knowledge, the prosecutor is engaging in
               proper argument and is not vouching. Likewise, prosecutorial
               comment that points to a lack of evidence in the record which
               supports a defendant’s argument that the witness is not credible is
               proper so long as the comment does not constitute an assurance by
               the prosecutor that the witness is credible.

Walker, 155 F.3d at 184.

       Having reviewed the summation in full and in context, it is clear that the prosecutor’s

comments did not deny Petitioner a fair trial. As noted by the Appellate Division, the prosecutor’s

summation was a direct response to Petitioner’s counsel’s attack’s on Lester’s credibility, and

sought neither to disparage Petitioner’s defense nor to assert that Petitioner had in some way

threatened or intimidated Lester. Instead, the prosecutor attempted to bring together the various

facts evinced at trial and use those facts as well as the differences in time and setting for Lester’s

various statements and testimony to provide the jury with a cogent basis for both finding Lester’s

identification of Petitioner as the shooter credible while acknowledging the changes in Lester’s

versions of events. The summation thus sought to use the facts at hand, and not some private

                                                  18
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 19 of 28 PageID: 2539



knowledge or other improper basis, to argue that Lester’s testimony should be credited. The

prosecution’s summation thus neither amounted to vouching, nor suggested the jury should find

Petitioner guilty based on any basis but the facts presented at trial. Likewise, although the

prosecutor did suggest that Petitioner’s expert sought to present a less than complete picture of the

facts to support Petitioner’s defense, the prosecutor did not run afoul of Due Process in critiquing

that expert during his summation. Viewed in full and in context, the prosecution’s summation did

not deny Petitioner a fundamentally fair trial, and Petitioner’s first set of claims therefore fail to

set forth a valid basis for habeas relief.



2. Petitioner’s lost evidence claim

        Petitioner next asserts that he was denied a fair trial when the victim’s clothing was

accidentally lost following its examination by the medical examiner, preventing his ballistics

expert from examining the clothing for gun shot residue or other such evidence. Petitioner argues

that this loss of evidence prevented him from challenging the testimony of Lester that, at times,

the shooter was between two and four feet from the victim when he fired some of the shots. The

Appellate Division rejected this claim for lack of prejudice, finding that the clothing was, at best,

needed only to counter an early theory of the facts in which the State had suggested that the victim

was shot at “close” range, a theory which was not pursued at trial. (Document 8 attached to ECF

No. 6 at 30). The testimony at trial, including that of the medical examiner, however, clearly

indicated that the victim was not shot at a range of less than eighteen to twenty-four inches, and

that the victim may well have been shot from much further away as the medical examiner had

found no traces of gun shot residue on the victim’s clothing. Petitioner thus cannot show that he

was prejudiced by the loss of the victim’s clothing as the evidence the clothing could have provided



                                                 19
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 20 of 28 PageID: 2540



– that the victim was not shot from close enough range to leave a deposit of residue – was already

provided at trial by the medical examiner, leaving defense counsel free to argue that the evidence

contradicted Lester’s version of events. The loss of the clothing therefore did not have a

“substantial and injurious effect or influence in determining the jury’s verdict,” and was thus

harmless. Fry v. Piller, 551 U.S. 112, 116 (2007); see also Brecht v. Abrahamson, 507 U.S. 619,

631 (1993). The loss of the clothing therefore serves as no basis for habeas relief.



3. Petitioner’s identification claim

       Petitioner next asserts that the trial court and Appellate Division erred in refusing to either

overturn Petitioner’s conviction or exclude Caldwell’s in and out of court identification of

Petitioner as the man who came looking for the victim at the barbershop as he believes those

identifications were impermissibly suggestive and unreliable as a result. The Appellate Division

rejected this argument, finding that, notwithstanding the inherently suggestive nature of showing

Caldwell a single picture to produce an identification of Petitioner, Caldwell’s identification was

“inherently reliable” and thus admissible as Caldwell “had known [Petitioner] since [he] was in

middle school” and Petitioner “had been in his shop three or four times over the [previous] two

years.” (Document 8 attached to ECF No. 6 at 31). The Supreme Court set the standard for

determining the admissibility of an out of court identification in Manson v. Brathwaite, 432 U.S.

98, 116 (1977). In Manson, the Supreme Court held that an identification will violate due process

and suppression will potentially be warranted where the procedure used by the police to produce

the identification was “unnecessarily suggestive and . . . create[d] a substantial risk of

misidentification.” United States v. Brownlee, 454 F.3d 131, 137 (3d Cir. 2006); see also United

States v. Anthony, 458 F. App’x 215, 218 (3d Cir. 2012). Suggestive procedures alone, however,



                                                 20
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 21 of 28 PageID: 2541



will not warrant suppression of an out of court identification, as “reliability is the linchpin in

determining the admissibility of identification testimony . . . The factors to be considered [in

determining whether an identification is reliable enough to be admitted] include the opportunity

of the witness to view the criminal at the time of the crime, the witness’ degree of attention, the

accuracy of the prior description of the criminal, the level of certainty demonstrated at the

confrontation, and the time between the crime and the confrontation. Against these factors is to

be weighed the corrupting effect of the suggestive identification itself.” Anthony, 458 F. App’x at

218 (quoting Manson, 432 U.S. at 114). Where these factors indicate that the identification is

reliable despite the suggestive procedure, the admission of the identification does not run afoul of

the Due Process Clause. Id. Here, the factors clearly show that Caldwell’s identification was

inherently reliable – he knew Petitioner for years, and testified that Petitioner came into his shop

and immediate vicinity during daylight hours to look for the victim shortly before the shooting.

Thus, even accepting, as did the Appellate Division, that the showing of a single photo to Caldwell

was inherently reliable, Caldwell’s identification of Petitioner had sufficient indicia of reliability

that it, and the in court identification that followed, did not violate Due Process. Petitioner’s

identification claim therefore fails to set forth a valid basis for habeas relief.



4. Petitioner’s voir dire claim

        Petitioner next argues that the trial court committed reversible error when it failed to fully

voir dire one of the jurors prior to trial on his relationship to a law enforcement officer.

Specifically, the juror stated that he had “relatives or close friends in law enforcement,” but assured

the court that nothing about that relationship would impact his ability to be fair as a juror.

(Document 27 attached to ECF No. 6 at 47). Petitioner’s counsel thereafter asked the judge at



                                                   21
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 22 of 28 PageID: 2542



sidebar to be permitted to ask the juror about the relative or friend in law enforcement, at which

point the judge stated he would permit such questioning but would need to leave shortly and end

jury selection for the day. (Id.). Neither the court nor defense counsel, however, returned to the

issue when jury selection resumed, and defense counsel did not use any of his numerous remaining

challenges to excuse the juror in question. Petitioner contends that the judge’s failure to return to

the issue when selection resumed denied him a fair trial as the juror may have had some unexplored

bias notwithstanding the juror’s assurance that the relationship would not affect his ability to be

fair. The Appellate Division rejected this argument as completely meritless. (Document 8

attached to ECF No. 6 at 31). Moreover, Petitioner has utterly failed to identify any applicable

federal law requiring a state court judge to look into potential bias based solely on a relationship

to a police officer after a juror states that he could be fair, even though defense counsel failed to

revisit the issue after a recess when numerous challenges remained and never sought to excuse or

dismiss that juror. As this Court is aware of no such federal law, let alone any clearly established

Supreme Court decisions on point, Petitioner has failed to show that the state court’s rejection of

his speculative voir dire claim was contrary to clearly established federal law. This claim therefore

fails to set forth a valid basis for habeas relief. Woods, 125 S. Ct. at 1376.



5. Petitioner’s jury instruction claim

       Petitioner also argues that the trial court’s jury instructions were unconstitutionally

deficient. In so arguing, Petitioner essentially repackages his claims regarding the prosecutor’s

summation and Caldwell’s identifications as issues requiring significant additional instructions.

That a jury “instruction was allegedly incorrect under state law is not a basis for habeas relief.”

Duncan v. Morton, 256 F.3d 189, 203 (3d Cir.) (quoting Estelle v. McGuire, 502 U.S. 62, 71-72



                                                 22
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 23 of 28 PageID: 2543



(1991)), cert. denied, 534 U.S. 919 (2001). Habeas relief is therefore available based on an

allegation that a petitioner’s jury instructions were improper only when “the ailing instruction by

itself so infected the entire trial that the resulting conviction violates due process.” Id. (quoting

Henderson v. Kibbe, 431 U.S. 145, 154 (1977). A court reviewing such a claim must consider the

challenged jury instruction in the context of the entire charge and the trial as a whole. Duncan, 256

F.3d at 203. That the challenged instruction was “undesirable, erroneous, or even universally

condemned,” is insufficient to warrant habeas relief, a petitioner can only prevail on such a claim

by showing that the instruction rendered her trial fundamentally unfair. Id. It is clear that jury

instructions at Petitioner’s trial did not render his trial fundamentally unfair. The trial judge, as

discussed by the Appellate Division and quoted above, provided an adequate curative instruction

on the few occasions where the prosecution crossed the line during its summation, and the

prosecution’s summation in any event even in the absence of a curative instruction did not deny

Petitioner a fair trial as explained above. The trial judge more than adequately addressed the issue

of Lester’s recanted testimony, the prosecutor’s comments on the defense expert were neither

improper nor so dire as to require a curative instruction, and the inherent reliability of Caldwell’s

identification of Petitioner undercut any need for additional instructions as to his identification.

As the jury instruction in this matter clearly did not render Petitioner’s trial fundamentally unfair,

Petitioner’s instruction claim fails to set forth a valid basis for habeas relief.



6. Petitioner’s ineffective assistance of counsel claims

        In his final claim, Petitioner contends that his trial counsel proved constitutionally

ineffective in allegedly failing to advise him of his sentencing exposure before Petitioner rejected

a plea offer bearing a recommended sentence significantly shorter than the mandatory minimum



                                                   23
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 24 of 28 PageID: 2544



that would result from a guilty verdict at trial. Petitioner first raised this claim during his first PCR

proceeding, and Petitioner received an evidentiary hearing related to this issue. Both the PCR

court and Appellate Division rejected Petitioner’s claim, however, with the Appellate Division

explaining that they were

                satisfied the [PCR] court correctly rejected [Petitioner]’s claim that
                his attorney was ineffective by failing to advise him of his minimum
                sentencing exposure if convicted at trial. The record supports the
                court’s factual determination that trial counsel discussed
                [Petitioner]’s minimum sentencing exposure during their discussion
                of the State’s pre-trial plea offer, and there was no evidence
                presented to the contrary.

                        Trial counsel testified he had a discussion with [Petitioner]
                about a plea offer from the State that included a sentencing
                recommendation of less than ten years. Counsel and [Petitioner]
                discussed the plea offer and whether [Petitioner] wanted to accept
                the offer or proceed to trial. Although counsel did not have a
                specific recollection [of] discussing the minimum sentence with
                [Petitioner], counsel testified the minimum sentence “came up at the
                time that [the State] made the [plea] offer,” he could not “conceive
                of” not telling [Petitioner] about his minimum sentencing exposure,
                and he “would have done it at some point.”

                         Accordingly, the record supports the PCR court’s conclusion
                that trial counsel advised [Petitioner] of his minimum sentencing
                exposure if convicted at trial. The court credited trial counsel’s
                testimony that he would have told [Petitioner] about the offer and
                the thirty-year minimum exposure with a trial, and compared the
                two options because “it was his practice to do so,” and we defer to
                the court’s fact-finding[.] Thus, [Petitioner] did not satisfy his
                burden of proving [counsel’s deficiency by a preponderance of the
                evidence].

                        Moreover, defendant failed to present any evidence showing
                that if he had been advised of his minimum sentencing exposure,
                there is a reasonable probability he would have accepted the State’s
                plea offer [in light of Petitioner’s trial counsel’s certification that
                both “were of the mutual opinion that the State’s case was very
                weak” and that Petitioner was likely to succeed at trial].




                                                   24
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 25 of 28 PageID: 2545



(Document 19 attached to ECF No. 6 at 12-13; Document 7 attached to ECF No. 13 at 11-12).

Petitioner thereafter sought to raise this claim once again in his third PCR, which was the subject

of the stay of this matter, after his trial counsel provided him with a belated certification including

the assertion that there was “a distinct possibility that [counsel] did not advise [Petitioner] that if

the trial resulted in a conviction, he would be facing [thirty] years to life in prison.” (Document 7

attached to ECF No. 13 at 5-6). The Appellate Division once again rejected this claim, finding

that Petitioner’s third PCR was both procedurally barred, and was in any event without any merit

as counsel’s “new” assertion that there was a possibility that he did not advise Petitioner was not

actually contrary to his prior testimony, and as counsel’s testimony and certification taken in total

more than supported the PCR court’s finding both that Petitioner had been advised of his exposure

pursuant to counsel’s standard practice and that Petitioner in any event had not shown that he

would have pled guilty even knowing of his exposure. (Id. at 5-12).

       Criminal defendants have a “Sixth Amendment right to counsel, [which] extends to the

plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012). To show that counsel’s

ineffectiveness robbed them of that right and warrants reversal of their conviction, such a

defendant must first show that counsel’s representation “fell below an objective standard of

reasonablenss.” Id. at 163. In addressing a guilty plea, counsel is required to provide a defendant

with sufficient information that he can “make a reasonably informed decision whether to accept a

plea offer,” which will generally require counsel to discuss with a petitioner the facts of his case,

his likelihood of conviction, and his comparative sentencing exposure at trial and through a plea.

United States v. Bui, 795 F.3d 363, 366-67 (3d Cir. 2015) (quoting Shotts v. Wetzel, 724 F.3d 364,

376 (3d Cir. 2013); see also Lafler, 566 U.S. at 163; Hill v. Lockart, 474 U.S. 52, 57-58 (1985).

Even if a petitioner can make such a showing, however, he must still show that he was prejudiced



                                                  25
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 26 of 28 PageID: 2546



by counsel’s failing by providing facts which indicate that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different . . .

[which i]n the context of pleas [requires] a [petitioner] show the outcome of the plea process would

have been different with competent advice.” Lafler, 566 U.S. at 163. A petitioner thus must show

that he would have accepted the proposed plea agreement absent counsel’s deficient advice, that

the deal in question would not have been withdrawn, and that the sentence received pursuant to

the offered plea would have been less severe than the result of his trial. Id. at 163-64.

       Here, the state courts concluded that Petitioner failed to show that counsel did not advise

him of his criminal exposure, and that conclusion is strongly supported by the testimony at

Petitioner’s PCR hearing and is not actually contradicted by counsel’s latter day certification.

Likewise, the evidence presented to the state courts strongly suggests that Petitioner was in any

event not interested in pleading guilty in light of the weakness of the State’s case. The Appellate

Division’s conclusion that Petitioner therefore also failed to show that he was prejudiced is also

supported by the evidence. The rejection of Petitioner’s claim was thus neither contrary to or an

unreasonable application of federal law, nor was it contrary to the presented facts. Petitioner has

thus failed to show an entitlement to habeas relief based on counsel’s ineffectiveness. All of

Petitioner’s claims are therefore clearly without merit, and Petitioner’s amended habeas petition

must be denied.

       Finally, the Court notes that, in July 2020 and some four months after Petitioner filed his

reply following several extensions, Petitioner filed a motion seeking leave to withdraw his reply,

have the State provide him with new copies of the record of this matter, and refile a new reply

brief containing accurate citations to the state court record. Petitioner also requests in this motion

an evidentiary hearing. Because Petitioner’s claims are all clearly without merit and no evidentiary



                                                 26
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 27 of 28 PageID: 2547



hearing is therefore warranted in this matter for the reasons expressed above, because Petitioner’s

amended habeas petition shall be denied, because Petitioner has not suggested that he wishes to

provide any further information regarding record citations, because Petitioner has provided no

legal basis for permitting him to file a new reply months after he filed his initial reply, and because

a reply is in any event not a required document in a habeas matter, this motion is denied as both

meritless and moot in light of the denial of the amended petition.



III. CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of a state court proceeding unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

As Petitioner’s claims are without merit for the reasons discussed above, Petitioner has failed to

make a substantial showing of the denial of a constitutional right and he is denied a certificate of

appealability.




                                                  27
Case 2:18-cv-08166-SDW Document 24 Filed 08/03/20 Page 28 of 28 PageID: 2548



IV. CONCLUSION

       For the reasons set forth above, Petitioner’s amended habeas petition (Document 5 attached

to ECF No. 14) is DENIED, Petitioner is DENIED a certificate of appealability, and Petitioner’s

motion seeking leave to withdraw and replace his reply brief is DENIED as moot in light of the

denial of his amended petition. An appropriate order follows.




Dated: August 3, 2020                               s/Susan D. Wigenton
                                                    Hon. Susan D. Wigenton,
                                                    United States District Judge




                                               28
